EXHIBIT3.2 AMENDMENT OF THE AMENDED AND RESTATED BYLAWS OF UNITED COMMUNITY BANKS, INC. The Amended and Restated Bylaws (the “Bylaws”) of United Community Banks, Inc. (the “Corporation”), are hereby amended as follows: 1. Section 7.1 of the Bylaws is deleted in its entirety and replaced with the following: “Form.The shares of stock of the Corporation may be certificated or uncertificated, and may be evidenced by registration in the holder’s name in uncertificated, book-entry form on the books of the Corporation in accordance with a direct registration system.Within a reasonable time after the issuance or transfer of uncertificated stock, the Corporation shall send to the registered owner thereof a written notice that shall set forth the name of the Corporation, that the Corporation is organized under the laws of the State of Georgia, the name of the stockholder, the number and class (and the designation of the series, if any) of the shares represented, and any restrictions on the transfer or registration of such shares of stock imposed by the Corporation’s articles of incorporation, these Bylaws, any agreement among stockholders or any agreement between stockholders and the Corporation.Every holder of fully-paid stock in the Corporation shall be entitled, upon request, to have a certificate in such form as the board of directors may from time to time prescribe.The certificates representing shares of stock of the Corporation shall be in such form as may be approved by the board of directors, which certificates representing shares shall be issued to the stockholder of the Corporation in numerical order from the stock book of the Corporation, and each of which shall bear the name of the Corporation, the name of the stockholder, and the number and class of shares and designation of the series, if any, represented by the certificate; and which shall be signed by the President or a Vice-President (or in lieu thereof, by the Chairman of the Board, Chief Executive Officer or the Chief Financial Officer, if there be any) and may be signed by the Secretary or an Assistant Secretary; and which shall be sealed with the seal of the Corporation.” 2.Section 7.3 of the Bylaws is deleted in its entirety and replaced with the following: “Transfer of Shares.Shares of stock of the Corporation shall be transferred only on the books of the Corporation by the stockholder of record or his duly authorized attorney-in-fact, and with all taxes on the transfer having been paid, and if such shares are represented by a certificate, upon surrender to the Corporation of the certificate representing the shares accompanied by an assignment in writing, or for uncertificated shares, upon the presentation of proper evidence of authority to transfer by the record holder. The Corporation may refuse any requested transfer until furnished evidence satisfactory to it that such transfer is proper.Upon the surrender of shares represented by a certificate for transfer of stock, such certificate shall at once be conspicuously marked on its face “Canceled” and filed with the permanent stock records of the Corporation.If a certificate is alleged to have been lost, stolen or destroyed, the provisions of Section 7.5 of these Bylaws shall have been complied with.The board of directors may make such additional rules concerning the issuance, transfer and registration of stock and requirements regarding the establishment of lost, stolen or destroyed shares (including any requirement of an indemnity bond prior to issuance of any replacement certificate or uncertificated shares in lieu of new certificates) as it deems appropriate.No certificate representing shares (or uncertificated shares in lieu of a certificate) shall be issued until the consideration for the shares represented thereby has been fully paid.” Approved by the Board of Directors on July 15, 2010 and effective this 11th day of August, 2010. /s/ Lori McKay Lori McKay Secretary AMENDED AND RESTATED BYLAWS OF UNITED COMMUNITY BANKS, INC. (A Georgia Corporation) AS OF SEPTEMBER 12, 1997 AMENDED AND RESTATED BYLAWS OF UNITED COMMUNITY BANKS, INC. (A GEORGIA CORPORATION) TABLE OF CONTENTS Page ARTICLE ONE OFFICE 1 1.1 Registered Office and Agent 1 1.2 Other Offices 1 ARTICLE TWO STOCKHOLDERS' MEETING 1 2.1 Place of Meetings 1 2.2 Annual Meetings 1 2.3 Special Meetings 2 2.4 Notice of Meetings 2 2.5 Waiver of Notice 2 2.6 Quorum; Vote Required to Act 2 2.7 Voting of Shares 3 2.8 Proxies 3 2.9 Presiding Officer 3 2.10 Adjournments 3 2.11 Conduct of the Meeting 3 2.12 Action of Stockholders Without a Meeting 3 2.13 Matters Considered at Annual Meetings 4 ARTICLE THREE BOARD OF DIRECTORS 4 3.1 General Powers 4 3.2 Number, Election and Term of Office 4 3.3 Removal of Directors 5 3.4 Vacancies 5 3.5 Compensation 5 3.6 Committees of the Board of Directors 5 3.7 Qualification of Directors 5 i ARTICLE FOUR MEETING OF THE BOARD OF DIRECTORS 5 4.1 Regular Meetings 5 4.2 Chairman of the Board 5 4.3 Special Meetings 6 4.4 Place of Meetings 6 4.5 Notice of Meetings 6 4.6 Quorum 6 4.7 Vote Required for Action 6 4.8 Participation by Conference Telephone 6 4.9 Action by Directors Without a Meeting 6 4.10 Adjournments 7 4.11 Waiver of Notice 7 ARTICLE FIVE OFFICERS 7 5.1 Officers 7 5.2 Term 7 5.3 Compensation 8 5.4 Removal 8 5.5 Chairman of the Board 8 5.6 Chief Executive Officer 8 5.7 President 8 5.8 Chief Financial Officer 8 5.9 Vice President 9 5.10 Secretary 9 5.11 Treasurer 9 ARTICLE SIX DISTRIBUTIONS AND DIVIDENDS 9 ARTICLE SEVEN SHARES10 7.1 Share Certificates 10 7.2 Rights of Corporation with Respect to Registered Owners 10 7.3 Transfers of Shares 10 7.4 Duty of Corporation to Register Transfer 10 7.5 Lost, Stolen, or Destroyed Certificates 10 7.6 Fixing of Record Date 11 7.7 Record Date if None Fixed 11 ii ARTICLE EIGHT INDEMNIFICATION 11 8.1 Action by Persons other than the Corporation 11 8.2 Actions By or in the Name of the Corporation 11 8.3 Successful Defense 12 8.4 Authorization of Indemnification 12 8.5 Prepayment of Expenses 12 8.6 Non-Exclusive Right 12 8.7 Insurance 12 8.8 Constituent Corporations to Merger 13 8.9 Definitions 13 8.10 Continuation of Indemnification 13 8.11 Changes in Law 13 8.12 Other Permitted Indemnification 13 8.13 Amendment 14 8.14 Severability 14 ARTICLE NINE MISCELLANEOUS 15 9.1 Inspection of Books and Records 15 9.2 Fiscal Year 15 9.3 Corporate Seal 15 9.4 Notice 15 ARTICLE TEN AMENDMENTS 16 iii AMENDED AND RESTATED BYLAWS OF UNITED COMMUNITY BANKS, INC. References in these Amended and Restated Bylaws to "Articles of Incorporation" are to the Articles of Incorporation of United Community Banks, Inc., a Georgia corporation (the "Corporation"), as amended and restated from time to time. All of these Amended and Restated Bylaws are subject to contrary provisions, if any, of the Articles of Incorporation (including provisions designating the preferences, limitations, and relative rights of any class or series of shares), the Georgia Business Corporation Code (the "Code"), and other applicable law, as in effect on and after the effective date of these Bylaws. References in these Bylaws to "Sections" shall refer to sections of the Bylaws, unless otherwise indicated. ARTICLE ONE OFFICE 1.1 REGISTERED OFFICE AND AGENT. The Corporation shall maintain a registered office in the State of Georgia and shall have a registered agent whose business office is the same as the registered office. 1.2 OTHER OFFICES. The Corporation may also have other offices at such other place or places, both within or without the State of Georgia, as the Board of Directors may from time to time designate or the business of the Corporation requires. ARTICLE TWO STOCKHOLDERS' MEETINGS 2.1 PLACE OF MEETINGS. Meetings of the Corporation's stockholders may be held at any location inside or outside the State of Georgia designated by the Board of Directors or any other person or persons who properly call the meeting, or if the Board of Directors or such other person or persons do not specify a location, at the Corporation's principal office. 2.2 ANNUAL MEETINGS. The Corporation shall hold an annual meeting of stockholders, at a time determined by the Board of Directors, to elect directors and to transact any business that properly may come before the meeting. The annual meeting may be combined with any other meeting of stockholders, whether annual or special. 1 2.3 SPECIAL MEETINGS. Special meetings of stockholders may be called at any time by the Board of Directors, the Chairman of the Board, the Chief Executive Officer, the President, or the Chief Financial Officer, and shall be called by the Corporation upon the written request (in compliance with applicable requirements of the Code) of the holders of shares representing twenty-five percent (25%) or more of the votes entitled to be cast on each issue proposed to be considered at the special meeting. The business that may be transacted at any special meeting of stockholders shall be limited to that proposed in the notice of the special meeting given in accordance with Section 2.4 (including related or incidental matters that may be necessary or appropriate to effectuate the proposed business). 2.4 NOTICE OF MEETINGS. In accordance with Section 9.4 and subject to waiver by a stockholder pursuant to Section 2.5, the Corporation shall give written notice of the date, time, and place of each annual and special stockholders' meeting no fewer than 10 days nor more than 60 days before the meeting date to each stockholder of record entitled to vote at the meeting.
